J. S03013/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                      v.                   :
                                           :
SHABORN WINSTON,                           :           No. 751 EDA 2015
                                           :
                           Appellant       :


         Appeal from the Judgment of Sentence, February 17, 2015,
              in the Court of Common Pleas of Lehigh County
             Criminal Division at No. CP-39-CR-0004560-2014


BEFORE: FORD ELLIOTT, P.J.E., OTT AND JENKINS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED MARCH 03, 2016

      Shaborn    Winston      appeals   from   the   judgment   of   sentence   of

February 17, 2015, following his conviction of the summary offenses of

harassment and disorderly conduct. We affirm.

      The trial court, sitting as finder-of-fact in this summary case, made the

following findings:

            1.    Sergeant Kyle Hough, a seventeen-year
                  veteran of the Allentown Police Department,
                  and Officer Michael Lovett, a two-year veteran
                  of the department, were on duty in the
                  evening hours of April 10, 2014. Both officers
                  were wearing Allentown Police uniforms. They
                  responded in separate police cars to 618 North
                  Eleventh Street in Allentown, Lehigh County,
                  based upon a call by a neighbor that a woman
                  was screaming at that address.

            2.    When the officers arrived, they heard from
                  their positions outside 618 North Eleventh
J. S03013/16


               Street a woman’s loud and shrill screams from
               inside the building. Based upon their belief
               that this woman needed urgent help, they
               entered the Eleventh Street address. This was
               half of a duplex with a closed apartment door
               on the first floor and a closed apartment door
               on the second floor at the top of a staircase.
               When       they     entered    the    building,
               Sergeant Hough believed that the screaming
               was coming from the second floor apartment.
               Both     officers    ran    up    the   stairs.
               Sergeant Hough rapped on the second floor
               door.

          3.   Appellant,     Shaborn    Winston,    answered
               Sergeant Hough’s knocking and attempted to
               convince the officers that everything was fine.
               As this was happening, the officers continued
               to hear the woman screaming and they
               realized that the screaming was coming from
               the first floor apartment. They rushed down
               the stairs with the appellant following
               immediately behind them.

          4.   Officer Lovett knocked on the first floor
               apartment door which was answered by
               appellant’s      father,     Kovet       Winston.
               Officer Lovett entered the first floor apartment.
               As Sergeant Hough attempted to enter the
               apartment, appellant got around him, pushed
               and shoved him several times, and repeatedly
               yelled at him, “Get the f--- out of here.” He
               shouted that the officers had no right to be in
               the apartment. Sergeant Hough attempted to
               explain to appellant the urgency of the
               situation, that he had to assure himself that
               the female was safe and that, as soon as the
               officers completed that task, they would leave
               the    building.      Appellant     ignored  this
               explanation, persisted in shouting profanities,
               and continued to block Hough’s entrance to the
               apartment.




                                  -2-
J. S03013/16


          5.   Appellant did these things to Sergeant Hough
               to annoy him to the point that he would give
               up on entering the apartment to check on the
               woman.

          6.   By this point other officers had arrived on the
               scene. With their help, appellant was removed
               from the door to the first floor apartment,
               taken into the hallway and placed in handcuffs.
               Police then took appellant outside the building.
               Throughout this time, appellant continued to
               shout    foul  statements     at   the   police.
               Sergeant Hough assisted with the appellant in
               the hallway and outside the building.

          7.   When appellant was on the street in front of
               618 North Eleventh Street, he continued to be
               boisterous and profane by yelling, “F--- you,”
               “Get the f--- away from me,” and “Get the f---
               off me” to the police. A number of people
               gathered on Eleventh Street watching what
               appellant was doing. Appellant intentionally
               created this disturbance on Eleventh Street
               and he knew bystanders stopped to watch his
               unruly behavior with the police and to hear his
               profane shouting.

          8.   The police arrested the appellant for disorderly
               conduct and placed him inside the patrol car.
               Once he was placed inside the patrol car, he
               stopped his profane display.

          9.   On entering the apartment, Officer Lovett
               found a woman that he estimated to be in her
               late twenties standing in what appeared to be
               the family room of the first floor apartment.
               She seemed dazed. Officer Lovett and other
               officers concluded that she was the woman
               who was screaming earlier. The woman had
               no visible injuries.     There was no other
               indication that she was in danger but
               Officer Lovett observed that the apartment was
               in disarray with overturned furniture. (The
               court notes, without a finding of fact, that


                                 -3-
J. S03013/16


                   appellant and his father testified that the
                   woman was screaming earlier for the purpose
                   of relieving stress.)

Trial court opinion, 4/2/15 at 2-4.

        Following a non-jury trial, on January 26, 2015, appellant was found

guilty of one count each of disorderly conduct and harassment, both

summary offenses.1 On February 17, 2015, appellant was sentenced to 7 to

90 days in the county jail on Count 2, harassment, followed by 90 days of

probation on Count 1, disorderly conduct.      Appellant was to be paroled at

the expiration of the 7-day minimum sentence, assuming good behavior.

        This timely appeal followed on March 16, 2015.     Appellant complied

with Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A., and the trial court has filed a

Rule 1925(a) opinion.

        On appeal, appellant challenges the sufficiency of the evidence to

sustain his convictions. No relief is due.

              Our standard when reviewing the sufficiency of the
              evidence is “whether the evidence at trial, and all
              reasonable inferences derived therefrom, when
              viewed in the light most favorable to the
              Commonwealth as verdict winner, are sufficient to
              establish all elements of the offense beyond a
              reasonable doubt.” Commonwealth v. May, 584
Pa. 640, 645-47, 887 A.2d 750, 753 (2005) (citation
              omitted).    We may not weigh the evidence or
              substitute our judgment for that of the fact-finder.
              Commonwealth v. Smith, 863 A.2d 1172, 1176
              (Pa.Super.2004). Additionally, the evidence at trial
              need not preclude every possibility of innocence, and
              the fact-finder is free to resolve any doubts

1
    18 Pa.C.S.A. § 5503(a)(1), and 18 Pa.C.S.A. § 2709(a)(1), respectively.


                                      -4-
J. S03013/16


           regarding a defendant’s guilt “unless the evidence is
           so weak and inconclusive that as a matter of law no
           probability of fact may be drawn from the combined
           circumstances.” Id. When evaluating the credibility
           and weight of the evidence, the fact-finder is free to
           believe all, part, or none of the evidence. Id. For
           purposes of our review under these principles, we
           must review the entire record and consider all of the
           evidence introduced. Id.

Commonwealth v. Love, 896 A.2d 1276, 1283 (Pa.Super. 2006), appeal

denied, 940 A.2d 363 (Pa. 2007).

           Section 5503(a)(1) of the Crimes Code provides: “A
           person is guilty of disorderly conduct if, with intent
           to cause public inconvenience, annoyance or alarm,
           or recklessly creating a risk thereof, he: (1) engages
           in fighting or threatening, or in violent or tumultuous
           behavior.”       “Tumultuous” is not defined in
           Section 5503 or elsewhere in the Crimes Code.
           Commonly, “tumultuous” is defined as “marked by
           tumult”; “tending or disposed to cause or incite a
           tumult”; or “marked by violent or overwhelming
           turbulence or upheaval.”           Merriam Webster’s
           Collegiate Dictionary 1272 (10th ed.1996). “Tumult”
           is relevantly defined as “a disorderly agitation . . . of
           a crowd usu. with uproar and confusion of voices,” or
           “a violent outburst.” Id. at 1271-72.

Id. at 1285 (footnote omitted).

     Sergeant Hough testified that outside the residence, appellant was

yelling and screaming obscenities. (Notes of testimony, 1/20/15 at 15-16.)

Appellant was yelling, “F you, get the F away from me, get the F off me, that

kind of behavior up until he was placed in the patrol car.”        (Id. at 26.)

Sergeant Hough testified that the commotion attracted residents out of their

homes who were on the sidewalk watching. (Id. at 15.) Sergeant Hough



                                     -5-
J. S03013/16


testified that appellant’s behavior continued until he was placed in the back

of a patrol car:

             I remember a husband and a wife, could have been,
             I don’t know -- they were older, and they had some
             smaller family members around them and they were
             standing on the sidewalk just on the east side of the
             patrol car, and they just had this look of amazement
             on their face[s].

Id. at 25.

      Clearly, this evidence was sufficient to find appellant guilty of

summary disorderly conduct under Section 5503(a)(1).        As the trial court

states, “Bystanders watched and listened to appellant’s loud, repeated,

profane barrages directed at specified individuals, police no less, in this

public place.” (Trial court opinion, 4/2/15 at 6.) Obviously, the trial court

did not believe appellant’s testimony that he was not yelling as he was being

walked in handcuffs to the police car and remained “completely calm.”

(Notes of testimony, 1/20/15 at 74, 76.) We agree with the trial court that,

at the very least, appellant recklessly created a risk of public inconvenience,

annoyance, or alarm by engaging in tumultuous behavior.              (Trial court

opinion, 4/2/15 at 6.) There is no merit here.

      We now turn to appellant’s conviction of harassment. Section 2709 of

the Crimes Code provides, in relevant part:

             (a)   Offense defined.--A person commits the
                   crime of harassment when, with intent to
                   harass, annoy or alarm another, the person:




                                     -6-
J. S03013/16


                  (1)   strikes, shoves, kicks or otherwise
                        subjects the other person to
                        physical contact, or attempts or
                        threatens to do the same[.]

18 Pa.C.S.A. § 2709(a)(1).

       Sergeant Hough testified that before he could enter the first floor

apartment, appellant began shoving him to prevent his ingress. (Notes of

testimony, 1/20/15 at 12.) Sergeant Hough testified that he was unable to

enter the residence because appellant “[was] pushing me and yelling

profanity at me to get the F out, get the F out over and over again.” (Id. at

13.)    When Sergeant Hough tried to explain that they were there to

investigate reports of a woman screaming and appellant needed to calm

down, “He kept yelling I had no f-ing right to be in there. He kept shoving

me. He kept telling me to f-ing get out, I couldn’t come inside.”    (Id. at

14.)

       The trial court’s determination that appellant intended to harass and

annoy Sergeant Hough by pushing, shoving, and insulting him so that he

would be dissuaded from checking on the safety of the screaming woman is

fully supported by the record.   (Trial court opinion, 4/2/15 at 5-6.)   The

Commonwealth adduced sufficient evidence to support appellant’s conviction

for harassment. See Commonwealth v. Blackham, 909 A.2d 315, 319-

320 (Pa.Super. 2006), appeal denied, 919 A.2d 954 (Pa. 2007) (evidence

sufficient for summary harassment under Section 2709(a)(1) where the




                                    -7-
J. S03013/16


appellant took eight-year-old D.M. by his arm and the back of his neck, and

forced him home, leaving bruises on D.M.’s arm).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/3/2016




                                   -8-